Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Addiego et al (US 5,164,565) in view of Li et al (US 8,404,160).
Regarding claim 1, Addiego et al teach a system (Abstract) for producing a conductive path (Fig. 9, 144’) on a substrate or workpiece (Fig. 1, 18), which reads on applicants’ claimed invention, comprising: 
an optical assembly (Fig. 5, 14; Col. 4, lines 14-17) including: 
a patterning laser (20), operative to generate a patterning laser beam; and 
an ablating laser (22), operative to generate an ablating laser beam; and 
a substrate positioning assembly (76 & 78), movable relative to said optical assembly (14), operative to position said optical assembly relative to a substrate, 
said patterning laser beam (30) being operative to selectably sinter regions of a layer of material (Fig. 12, 144) “”having a thickness in a range of 0.1 to 5 microns, including metal particles having a diameter in a range 
however, Addiego et al fail to teach a layer of material having a thickness in a range of 0.1 to 5 microns, including metal particles having a diameter in a range of 10 to 100 nanometers”; and 
said ablating laser beam (Fig. 5 & 15, 50 & 50’), being operative, below a threshold at which said sintered regions would be ablated, to ablate portions (Fig. 14, 150) of said layer of material other than at said sintered regions. 
Li et al teach a system of producing a conductive path or conductor on a substrate with metallic ink (Abstract) comprising: depositing on said substrate (Fig. 9A, 804; Fig. 9B, 912)) a layer of material (805) having a thickness in the range of 0.1 to 5 microns (Col. 19, lines 34-36), including metal particles having a diameter in the range of 10 to 100 nanometers (Col. 19, lines 1-4), in order to form a smooth and homogeneous conductor (Col. 30, lines 57-58). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system for producing a conductive path (Fig. 9, 144’) on a substrate or workpiece as taught by Addiego et al by applying the system of producing a conductive path or conductor on a substrate with metallic ink, as taught by Li et al, in order to obtain a smooth and homogeneous conductor on the substrate or workpiece.
 	Regarding claim 2, Addiego et al teach that said substrate positioning assembly 
Regarding claim 3, Addiego et al teach that said patterning laser (20; Col. 4, lines 25-26) is a continuous wave laser. 
Regarding claim 4, Addiego et al teach that said ablating laser (22; Col. 4, lines 21-22) is a pulsed laser. 
Regarding claim 5, Addiego et al further teach a blower (Col. 10, line 66). 
Regarding claim 6, Addiego et al further teach a camera (74; Col. 5, lines 33-35) in electronic communication with a workstation, wherein said workstation (Col. 6, lines 15-21) is configured to identify a cut (400) between two ends (130 & 132) of said conductive path. 
Regarding claim 7, Addiego et al teach that said workstation is configured to send instructions (Col. 6, lines 15-21) such that said layer of material (144’) is in contact with said two ends of said conductive path. 
Regarding claim 8, Addiego et al teach that said workstation is configured to send instructions (Col. 6, lines 15-21) such that said conductor (144’) is between said two ends of said conductive path. 
Regarding claim 9, Li et al teach that said layer of material comprises conductive ink (Abstract). 
Regarding claim 11, Addiego et al teach that said workstation is configured to send instructions (Col. 6, lines 15-21) to: define at least two areas (Fig. 6, 130 & 132) on said substrate forming part of said conductive path; and employ said ablating laser beam to ablate portions (Fig. 11, 140 & 142) of a non-conductive layer formed over said 

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Addiego et al in view of Li et al and further view of Miller et al (US 6,251,488).
Regarding claim 10, Addiego et al in view of Li et al teach a system (Abstract) for producing a conductive path (Fig. 9, 144’) on a substrate or workpiece (Fig. 1, 18) including said patterning laser beam (20; Col. 4, lines 25-26) as a continuous laser beam.
However, Addiego et al in view of Li et al fail to teach the laser beam with a power level between 40-100 mW. 
	Miller et al teach a technological system (Fig. 1, 12 & 18) to repair existing electrical hardware of printed circuit for microelectronics (Fig. 4B, 26; Col. 15, lines 44-58) using lasers operated at power levels in the range of about 10 mW to about 10 W (Col. 12, lines 14-24) in order to provide the revolutionary change that is required to produce order of magnitude changes in the size of electronic packaging (Col. 4, lines 10-13).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system for producing a conductive path (Fig. 9, 144’) on a substrate or workpiece as taught by Addiego et al in view of Li et al by applying the technological system of producing a conductive path or conductor on a substrate with lasers operated at power levels range, as taught by Miller et al, in order to obtain the revolutionary change that is required to produce order of magnitude changes in the size of electronic packaging.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 15, 2022